DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  In relation to claim 1, the prior art of record does not disclose or suggest, a processor configured to (1) store in the memory a missed meal bolus alarm defining a time period during which a meal is expected to be consumed, the missed meal bolus alarm configured to provide a reminder to the user to deliver a meal bolus if no meal bolus is delivered by the pump mechanism during the time period; (2) at a beginning of the time period, monitor CGM data for the user from the continuous glucose monitoring system; (3) compare the CGM data to a threshold relating to glucose levels; and (4) provide the reminder to the user to deliver the meal bolus only if (a) the CGM data exceeds the threshold and (b) no meal bolus has been delivered by the pump mechanism.  In relation to claim 13, the prior art of record does not disclose or suggest, a processor configured to (1) store in the memory a missed meal bolus alarm defining a time period during which a meal is expected to be consumed, the missed meal bolus alarm configured to provide a reminder to the user to deliver a meal bolus if no meal bolus is delivered by the pump mechanism during the time period; (2) determine whether or not a meal was consumed by the user during the time period; (3) cancel the missed meal bolus alarm at an end of the time period if no meal bolus was delivered by the pump mechanism during the time period if it is determined that no meal was consumed by the user during the time period.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Independent claim 1, page 18, in lines 11-13, makes reference to one condition in relation to the reminder: “to provide a reminder to the user to deliver a meal bolus if (1) no meal bolus is delivered by the pump mechanism during the time period”.   However, in the last two lines, the claim makes reference to two conditions with respect to the reminder: “provide the reminder to the user to deliver the meal bolus only if (1) the CGM data exceeds the threshold and (2) no meal bolus has been delivered by the pump mechanism”.  Despite the fact that there is no contradiction between the two sections of the claims discussed above, it appears that the claim should be amended to clarify the differences between the two sections.  Clarification is respectfully requested.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783